Per Curiam. The petition for Habeas Corpus on behalf of Leonard Ginter is heard and considered this date. Although it does not appear that Cassius Lee Peacock is a licensed attorney, the petition is considered as having been filed by Leonard Ginter. In view of the fact that this matter has been considered by the entire Court on June 4, 1984 and June 18, 1984, it is determined that to grant the petition would be contrary to the views of a majority of the Justices on this Court and would be improper. Petitioner and the state appeared and argued their case. Although Leonard Ginter has been held in a county jail for 14 months without trial, his trial is now scheduled for August 27,1984. He is not entitled to release because the trial court and the majority members of this Court have held he is not illegally detained according to the record before this Court. This order is without prejudice to^any point petitioner wishes to present on appeal. Writ denied.